Examiner’s Amendment
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Objection – Specification
3.	Descriptions of the figures are not required to be written in any particular format, however they must describe the views of the drawings clearly and accurately. (MPEP 15.01.II.). 
For correct grammar and consistency, the word ‘thereto’ should be change to ‘thereof’.  The description of Figures 3 and 4 have been amended to read as follows:
-- FIG. 3 is a front elevational view thereof, the rear elevational view being identical thereof;
FIG. 4 is a left-side elevational view thereof, the right-side elevational view being identical thereof;--

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MAHARAJH whose telephone number is (571) 272-6389.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A MAHARAJH/Primary Examiner, Art Unit 2917